Citation Nr: 0004574	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  95-41 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1998, it was remanded to the 
Department of Veterans Affairs (VA) Indianapolis, Indiana, 
Regional Office for additional development and the 
readjudication of the veteran's claim.  Following the 
attempted development, in May 1999, a supplemental statement 
of the case was issued that affirmed the denial of veteran's 
claim for the reopening of a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  In August 1978, the Board considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for an acquired neuropsychiatric 
disorder.  

2.  Additional evidence received since August 1978 is neither 
cumulative nor duplicative, and bears directly and 
substantially upon the matter of service connection for an 
acquired psychiatric disorder, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  Competent medical evidence has been submitted supporting 
the veteran's claim that he has a current psychiatric 
disorder that had its origin in service.

4.   An acquired psychiatric disorder was not initially 
manifested in service nor is any current psychiatric 
pathology shown to be otherwise related thereto.
  


CONCLUSION OF LAW

1.  The August 1978 decision of the Board which denied 
service connection for an acquired psychiatric disorder is 
final; new and material evidence has been submitted with 
respect to that claim, and that claim is reopened and well 
grounded.  38 U.S.C.A. §§ 5107(a), 7104 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1100 (1999).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  In addition, service connection may be granted for a 
psychosis, if manifested to a compensable degree within one 
year following separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The appellant is seeking service connection for an acquired 
psychiatric disorder, which he contends began in or was the 
result of service.  However, inasmuch as a final decision as 
to that issue has been rendered, the matter currently before 
the Board for appellate review is whether new and material 
evidence has been submitted with which to reopen that claim 
of entitlement to service connection.

In August 1978, the Board denied the appellant's claim of 
entitlement to service connection for an acquired 
neuropsychiatric disorder.  The August 1978 decision of the 
Board became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The Board found that the pertinent evidence then of record 
showed that a personality disorder preexisted service and 
underwent no increase in severity therein, and that a 
neurosis was first demonstrated in September 1976.  

The Board concluded that an acquired neuropsychiatric 
disorder was not incurred in or aggravated by service, and 
that the requirement for entitlement to service connection 
for that disorder had not been met.

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.   

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of 
new evidence is assumed for the limited purpose of 
determining whether it is material.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board must consider whether the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The basis of the Board's denial in August 1978 of entitlement 
to service connection for an acquired neuropsychiatric 
disorder was that such a disorder was not documented during 
service.  Consequently, the Board must determine if any of 
the evidence received subsequent to the Board's 1978 decision 
is both "new" and "material," to the question of whether the 
veteran currently has an acquired psychiatric disorder that 
was present in service.  These questions involve a medical 
diagnosis or opinion as to medical causation, and therefore 
require competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

If the newly submitted evidence does not pertain to those 
questions, the Board must then consider whether that 
evidence, by itself or in connection with evidence previously 
assembled, is otherwise so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The evidence submitted since the Board's denial of the claim 
on the merits in 1978, and implicitly or explicitly claimed 
by the veteran to be new and material, consists of VA 
treatment notes dated from August 1978 to October 1983, 
treatment records dated from January 1982 to January 1983 
from the Wishard Memorial Hospital and treatment records 
dated in August and September 1978 from Community Hospital, 
Indianapolis, Indiana, (Community) and treatment records 
dated in August and September 1993 from the Tipton County 
Memorial Hospital were submitted.  All of these records 
concern physical rather than psychiatric complaints.  

Treatment records from Community dated in September 1978 
concerning a PCP overdose and containing a diagnosis of a 
moderate to severe depressive neurosis were also added to the 
record.  

A report of an initial evaluation by H. Fredrik Spier D.Min., 
dated in June 1993 states that the veteran was injured in May 
while spraying pesticides at work.  The diagnostic impression 
states that the veteran was possibly a paranoid personality.  
The report cautions that more information was needed to form 
an impression of the veteran's personality prior to the 
pesticide exposure.  Further testing and evaluation was 
recommended.  

Also added to the record was the report of a psychological 
evaluation dated in August 1993 from the Indiana Psychiatric 
Consortium.  The report refers to the testing performed, both 
physical and mental, and contains a summary that states that 
the results were consistent with possible brain dysfunction, 
and that if it were present, the dysfunction was likely to be 
in the left frontal area.  

A letter from the Central Indian Eye Institute dated in June 
1993 describes the results of an examination performed 
regarding the veteran's vision after his pesticide exposure.  
Also added was a toxicology report from Medical Toxicology of 
Indiana dated in July 1993.  The report states that the 
veteran's exposure would cause eye irritation, sinus 
congestion and sore throat.  The report also states that 
ketones were in the pesticide and that they can cause central 
nervous system depression that is usually rather short lived.  

Also added to the record was a letter dated in September 1993 
from Jack R. Adair, M.D., which states that the veteran 
appeared to be suffering from post-traumatic stress disorder.  
The letter adds that neuropsych testing indicated mild to 
moderate impairment probably secondary to chemical exposure.  
The letter states that given that his only previous 
psychiatric difficulties were in childhood, his current 
emotional and neurological difficulties seemed directly 
related to chemical exposure at work.  A letter dated in 
August 1993 containing a handwritten reply from Dr. Adair 
states that it was his opinion that there was a direct causal 
relationship between the veteran's exposure to a pesticide 
and his current emotional difficulties.

An evaluation report dated in October 1993 from Indiana 
University states that the veteran was examined for 
complaints of poor memory, confusion, irritability, severe 
headaches, inability to sleep, anxiety and physical problems.  
The history states that the veteran reported psychiatric help 
at age 4 or 5.  He denied further psychiatric problems until 
his chemical exposure.  The assessment states that the 
veteran's symptoms were very similar to those of a group of 
patients who had been exposed to a mixture of chemicals in 
1991 and whose symptoms continued to persist.   

The report of a VA rating examination dated in October 1993 
states that the veteran complained of nervousness, 
restlessness at night difficulty concentrating and of 
physical problems.  The report notes that post-traumatic 
stress disorder had been diagnosed.  The report states that 
the veteran appeared to be nervous, but that he was oriented 
to time, place and person and that his memory for recent and 
remote events was good.  The diagnoses include anxiety 
neurosis and history of exposure to pesticide.  

A letter dated in January 1994 from Dr. Adair states that he 
had followed the veteran since July 1993 and that he had a 
diagnosis of post-traumatic stress disorder.  The letter 
states that the veteran continued to have some apparent 
paranoid ideas of reference.  

Also added to the record were the admission notes and 
treatment notes dated in March 1994 from the St. Vincent's 
Stress Center.  The notes indicate that the veteran admitted 
himself for treatment for feelings of confusion.  The veteran 
stated that he felt that his psychiatric problems occurred 
when he hit his head on a beam a few days earlier.  The notes 
state that post-traumatic stress disorder and organic 
personality disorder had been diagnosed secondary to 
pesticide exposure.  The impressions were psychotic disorder 
not otherwise specified and post-traumatic stress disorder 
versus organic personality disorder.  On Axis III a history 
of pesticide exposure in May 1993 was noted.  

Also added to the record were VA treatment notes dated from 
October 1991 to March 1994.  Many of the notes concern 
physical complaints.  The notes relate the veteran's exposure 
to pesticides in May 1993.  A treatment note dated in January 
1994 states that the veteran was service-connected for post-
traumatic stress disorder and contains an assessment of post-
traumatic stress disorder.  

A VA discharge summary dated in September 1994 concerns liver 
functions tests.  The diagnoses include delusional paranoid 
disorder.  VA treatment records dated from September 1993 to 
November 1994 concern both physical complaints and 
psychiatric problems.  A June 1994 treatment note indicates 
that the veteran sought treatment for paranoid delusions.  

A VA discharge summary dated in July 1995 was added to the 
record.  The summary states that the veteran was admitted 
with complaints of hallucinations of a command nature and 
thoughts and plans of hurting himself.  The diagnosis was 
chronic paranoid type schizophrenia.  

At his at the veteran's personal hearing in November 1995, 
the veteran testified that he was currently being treated and 
taking medications for chronic paranoid schizophrenia.  He 
stated that the medications helped him and that he managed 
all right. The veteran testified that he felt his 
schizophrenia condition was aggravated by or developed in 
active service. The veteran submitted a letter with his 
appeal dated in December 1995.  The letter outlines the 
veteran's active service and states that he has never been 
the same since.
 
This newly submitted evidence also includes the report of an 
October 1997 VA psychiatric examination that had been 
requested by the Board in a June 1997 remand.  In that 
report, the examining psychiatrist included a review of the 
veteran's "past psychiatric history," and the findings of a 
mental status examination, before arriving at a diagnosis of 
chronic paranoid schizophrenia.  The examiner concluded that 
the veteran's "illness started while in service, which is 
well documented."  

Although it was not at all clear whether the examiner had 
reviewed the claims folder, as had been requested by the 
Board in the 1997 remand, or whether the examiner had instead 
relied primarily on the veteran's reported history as the 
basis of the formulation of an opinion of etiology (as was 
subsequently noted by the Board in its October 1998 remand), 
the credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Clearly, this newly submitted VA examination report described 
above was generated by a physician who is deemed to possess 
the requisite medical knowledge to render a medical diagnosis 
and opinion of causation competent.  Consequently, it must be 
considered material because it addresses whether the veteran 
has a current acquired psychiatric disorder that is related 
to his period of service.  Because this additional medical 
evidence tends to show the relationship between the disorder 
at issue and the veteran's period of service, it does address 
the specified basis for the last final denial of the claim.  
Consequently, it is evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a).  It 
is thus new and material, and the claim may be reopened on 
the basis of the newly submitted VA examination report 
described herein.  

Having found this evidence to be "new and material" under 
38 C.F.R. § 3.156(a), and having reopened the veteran's 
claim, it must now be determined whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility. Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc);  see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well-grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, No. 
97-7014 (Fed. Cir. Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In this case, assuming its credibility, the newly submitted 
medical evidence, in conjunction with the evidence previously 
of record, does satisfy the criteria for finding that the 
veteran has submitted a well grounded claim of entitlement to 
service connection for an acquired psychiatric disorder.  

This newly submitted medical evidence outlined above clearly 
represents the competent medical diagnosis of a psychiatric 
disorder, characterized as chronic paranoid schizophrenia.  
Moreover, the same competent medical evidence relates this 
disorder to service.  

In terms of whether there is also medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, the Board recognizes that 
the evidence need not be conclusive but only possible to 
satisfy the initial burden of section 5107(a).  See Epps v. 
Gober, 126 F. 3rd 1464 (Fed. Cir. 1998).  To that end, the 
Board finds that the veteran's descriptions of his 
experiences in service, assuming their credibility [Justus v. 
Principi, 3 Vet. App. 510 (1992)], are sufficient to satisfy 
this element.  

Having found the claim of entitlement to service connection 
for an acquired psychiatric disorder, well grounded, the 
Board may proceed to the merits, but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc);  see also Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  To that end, the Board also finds that the duty to 
assist has been satisfied. Stegall v. West, 11 Vet. App. 268 
(1998).

As noted above, the October 1997 VA examining psychiatrist 
reported a diagnosis of chronic paranoid schizophrenia and 
concluded that the veteran's "illness started while in 
service, which is well documented." To the contrary, service 
medical records show that psychiatric evaluations of the 
veteran were negative for signs of a psychotic process; 
rather, his symptomatology was thought to be characteristic 
of a borderline character disorder. On VA psychiatric 
examination in September 1976, it was concluded that the 
veteran had only minor depression and that the more important 
pathology was an immature personality disorder.

More recently, the March 1999 VA examination report shows a 
diagnosis of dysthymia and borderline personality features. 
The examiner indicated that based upon a review of the claims 
folder, although the veteran had "suffered from psychotic 
symptoms in the past, . . . he does not seem to be truly 
psychotic at this time." It was also noted that the primary 
impairment was due to the veteran's personality disorder 
rather than dysthymia.

With respect to the April 1999 VA examination report, the 
Board notes that the author of that report also expressly 
reviewed and evaluated the veteran's claims file. Further, 
that psychiatrist stated his opinion that the veteran did not 
have any psychotic illness during or prior to service and 
that "there is a strong likelihood that [the veteran's] 
thought disorder diagnosis of schizo-affective disorder and 
schizophrenia may likely be inaccurate diagnoses, over-
pathologizing a severe personality disorder." The remainder 
of the medical evidence of record relates to examinations and 
treatment the veteran has received for his psychiatric 
illness, but contains no references to it being in any way 
related to military service. 

With respect to the contentions advanced by the veteran, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidenced.  A 
layperson can certainly provide an eyewitness account of an 
appellant's visible symptoms.  Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not show that the 
veteran possesses the requisite expertise to render a medical 
opinion.

Based on the evidence in its entirety, as summarized above, 
the Board finds that the veteran does not have an acquired 
psychiatric disorder which had its onset in service or is 
otherwise related thereto. Although the examiner in October 
1997 diagnosed paranoid schizophrenia which began during the 
veteran's period of active duty, service physicians and the 
VA physicians who examined the veteran and reviewed the 
evidence in September 1976 and March and April 1999 found no 
signs of a psychosis or other acquired psychiatric condition 
which they related to his military service. All attributed 
the veteran's symptoms principally to a variously-classified 
personality disorder, which is not a disease for VA 
compensation purposes. See 38 C.F.R. § 4.127 (1999).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that service 
connection for an acquired psychiatric disorder is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 



